Citation Nr: 0903659	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  06-27 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, characterized as antisocial personality 
disorder and adjustment disorder with mildly depressed mood.  

2.  Entitlement to service connection for a low back 
disability.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from January 1971 to January 
1974, and from October 1974 to March 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

In December 2008, the veteran testified before the 
undersigned Veterans Law Judge at a videoconference hearing.  
A transcript is associated with the claims file.  



FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran currently 
has an acquired psychiatric disorder, to include an 
antisocial personality disorder and adjustment disorder with 
mildly depressed mood, which is due to any incident or event 
that arose in active military service.  

2.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran has a 
current low back disorder which is due to any incident or 
event that arose in active military service.  




CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include antisocial 
personality disorder and adjustment disorder with mildly 
depressed mood, was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303 (2008).

2.  A low back disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1101, 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice 
is provided after the initial decision, such a timing error 
can be cured by subsequent readjudication of the claim, as in 
a Statement of the Case (SOC) or Supplemental SOC (SSOC).  
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  


The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the veteran in October 2004 that fully 
addressed all required notice elements and was sent prior to 
the initial RO decision in this matter.  The letter informed 
the veteran of what evidence was required to substantiate his 
claims and of the veteran's and VA's respective duties for 
obtaining evidence.  Although no longer required, the veteran 
was also asked to submit evidence and/or information in his 
possession to the RO.  Finally, the Board notes the RO sent 
the veteran a letter in March 2006 informing him of how 
disability ratings and effective dates are assigned.  See 
Dingess v. Nicholson, supra.  Thus, the Board concludes that 
all required notice has been given to the veteran.  

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the claim.  The RO has obtained 
VA outpatient treatment records dated from September 2004 to 
May 2008.  The RO also obtained the veteran's records from 
the Social Security Administration (SSA) and private health 
care providers who have treated the veteran since his 
separation from service.  The Board notes the veteran has 
been incarcerated several times, including one period 


which occurred during his second period of active duty.  The 
veteran provided the 
names of the institutions from which medical records should 
be obtained, and the RO obtained records from Montana State 
Prison.  However, records from Solano State Prison in the 
California Department of Corrections were unavailable.  

It appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  The veteran was also 
afforded VA examinations in November 2004 and January 2005, 
in conjunction with this appeal, and the RO obtained 
additional medical opinions in October 2006 and January 2007.  
He was also afforded the opportunity to set forth his 
contentions at the hearing before the undersigned Veterans 
Law Judge.  It is therefore the Board's conclusion that no 
further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.




II.  Facts and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2008).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases become manifest to a degree of 10 percent or 
more within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. § 3.307, 3.309(a) (2008).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  



A.  Psychiatric Disorder

The veteran is seeking service connection for a psychiatric 
disability.  His service treatment records (STRs) do not show 
any complaints, treatment, or findings related to a 
psychiatric disorder during the veteran's first period of 
active duty.  However, in February 1975, during his second 
period of active duty, the veteran was taken to the emergency 
room following a suicide gesture/attempt by cutting his 
wrists.  He denied any prior psychiatric history but reported 
recent problems with his girlfriend, as well as receiving a 
DUI citation and losing a large amount of money.  After 
mental status evaluation, the diagnosis was adjustment 
reaction of adult life and an antisocial personality type.  
Thereafter, the veteran complained of an inability to sleep 
and feeling restless, for which he received medication.  In 
October 1975, he presented for evaluation for a "psychiatric 
problem" related to recent legal difficulties.  After 
evaluation, the clinical impression was explosive 
personality.  The veteran continued to receive outpatient 
psychiatric treatment, and his diagnosis of antisocial 
personality disorder was continued.  The STRs also show the 
veteran has a history of alcoholism, and he continued to have 
various personal and legal problems throughout the remainder 
of his service.  

Post-service medical records show that, in September 2004, 
the veteran complained of depression and anxiety following 
his recent release from prison.  He reported that his 
symptoms had started just prior to his release, because he 
worried about finding employment, among other things.  The 
veteran reported that the 1975 suicide attempt was related to 
problems with his girlfriend and, thereafter, he had started 
drinking heavily and getting into fights.  After mental 
status evaluation, the diagnoses were adjustment disorder, 
with mixed anxiety and depression, and addictive disorder, 
with alcohol and tobacco use.  The diagnosis on Axis II was 
antisocial personality disorder.  See VA outpatient treatment 
record dated September 2004.  

The veteran was afforded a VA examination in January 2005.  
After examining the veteran, reviewing his claims file, and 
noting his psychiatric medical history, the examiner 
diagnosed the veteran with adjustment disorder with mildly 
depressed mood, noting that this diagnosis takes into account 
the situational nature of the veteran's depression.  The 
examiner also stated that the veteran's depression is of 
recent onset and does not appear to be related to his 
military service.  The examiner also provided a diagnosis of 
antisocial personality disorder on Axis II, noting that this 
is a longstanding condition which predated the veteran's 
military service.  In rendering this diagnosis, the examiner 
noted the veteran had problems prior to service during his 
teenage years, and that his history of coming from a chaotic 
home is consistent with the antisocial personality diagnosis.  

In October 2006, VA requested that the physician who had 
conducted the January 2005 examination review the claims file 
a second time and provide an additional opinion.  After 
reviewing the claims file, specifically the STRs, the VA 
physician stated that the veteran's diagnosis of adjustment 
reaction during service reflects situational depression which 
likely rapidly resolved.  In making this determination, the 
physician noted that the veteran's in-service suicide attempt 
is judged to be an impulsive act and not reflective of a 
serious suicide attempt.  The physician also noted that the 
veteran's diagnoses of antisocial personality disorder and 
explosive personality reflect longstanding conditions that 
likely predated the veteran's military service.  As to the 
January 2005 diagnosis of adjustment disorder, the physician 
noted that this condition appears to be an acute condition 
secondary to situational stressors, also noting that the 
veteran's suicide attempt was situational.  In conclusion, 
the physician opined there is no connection between the 1975 
episode and the current diagnosis of adjustment disorder, as 
they are separate events and separate diagnoses.  

In evaluating the ultimate merit of this claim, the Board 
finds most probative the opinions rendered by the VA 
physician in January 2005 and October 2006.  In finding that 
the veteran's current adjustment disorder is not related to 
his military service, the VA physician noted that the 
veteran's condition is secondary to situational stressors, 
most recently identified as his release from prison.  The VA 
physician noted that the veteran's suicide attempt in service 
was also situational, but he provided a complete rationale in 
support of finding no connection between the in-service 
episode and his current situational stressor and diagnosis, 
noting they were separate events and separate diagnoses. 

In this regard, the Board notes that the evidence of record 
supports the VA physician's opinion, because the evidence 
shows the veteran was diagnosed with an adjustment disorder 
on three separate occasions, and that his diagnosis was 
related to a different situational stressor each time.  See 
February 1975 service treatment record; September 2004 VA 
outpatient treatment record; and January 2005 VA examination 
report.  The Board notes the VA physician's opinions are 
based upon examination of the veteran and review of the 
claims file, which provided all the necessary information to 
provide a competent and persuasive medical opinion.  In 
addition, there is no opposing medical opinion of record 
which suggests that the veteran's current psychiatric 
disorder is related to his military service.  

The only evidence of record which attributes the veteran's 
current psychiatric disorder to his military service is the 
veteran's own statements.  However, the determination as to 
causation and nexus requires a sophisticated medical opinion, 
and there is no indication that the veteran has the requisite 
knowledge of medical principles to offer an opinion on 
matters requiring medical knowledge, such as medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

As to the veteran's personality disorder, the Board notes 
personality disorders are not compensable as a disease or 
injury under VA regulations.  See 38 C.F.R. § 3.303(c).  
Nonetheless, service connection may be granted if the 
evidence shows that an acquired psychiatric disability was 
incurred in service and was superimposed upon the veteran's 
pre-existing personality disorder.  See VAOPGCPREC 82-90 
(July 18, 1990).  The most competent and probative evidence 
shows, however, that the veteran's adjustment reactions have 
been situational in nature and not related to his military 
service, to include as superimposed upon his pre-existing 
personality disorder.  

The veteran was given an opportunity to submit additional 
evidence in support of his claim, but the evidence of record 
does not contain any medical opinion relating his psychiatric 
disorder to service.  With no competent and probative medical 
evidence indicating that the veteran's current psychiatric 
disorder is causally related to his period of active military 
service, the Board finds the preponderance of the evidence is 
against the veteran's claim and the benefit-of-the-doubt 
doctrine is not for application.  See Hickson, supra.  

B.  Low back disorder

The veteran has asserted that service connection is warranted 
for a low back disability because he initially injured his 
lower back during military service.  Specifically, the 
veteran testified that, while performing a parachute jump in 
approximately 1972, his parachute malfunctioned and he hit 
the ground faster than he was supposed to.  He testified that 
he was taken to the hospital at Ft. Bragg, where the 
physician gave him Tylenol and told him he had pulled a 
muscle.  He testified that he did not return to see the 
physician but the pain continued, including throughout his 
second period of active duty.  The veteran testified that, 
following the incident, he began using alcohol to cover up 
the pain he was experiencing.  

The STRs reflect that, at the veteran's entrance examination 
in January 1971, his spine was normal and he denied having 
recurrent back pain.  In October 1972, the veteran complained 
of low back pain that had persisted since July, when he was 
involved in a motorcycle accident.  The veteran was sent to 
physical therapy and an X-ray was performed, which was normal 
and revealed no significant abnormality.  There are no other 
complaints of low back pain until May 1973, when the veteran 
reported injuring his back four days prior.  There is no 
indication as to the type of injury he incurred at that time, 
but the impression was muscle spasms.  Reports of medical 
examination, dated December 1973 and October 1974, reflect 
that the veteran's spine was normal on clinical evaluation, 
and the veteran did not lodge any pertinent complaints as to 
his back at either examination.  In fact, an October 1974 
report of medical history reflects the veteran denied having 
recurrent back pain.  The STRs do not contain any additional 
complaints, treatment, or findings related to a low back 
disability during the veteran's second period of active duty.  

In May 1993, the veteran underwent orthopedic evaluation of 
his back.  He reported that his back injury stemmed from an 
incident that occurred in March 1992, while he was 
incarcerated.  He reported that, while working as a kitchen 
helper, he attempted to lift a heavy garbage can onto a 
pallet, and heard a sudden snap.  He reported that he was 
taken to the prison clinic and prescribed medication and rest 
for two days.  He stated that he returned to work the same 
day but the pain continued.  The veteran specifically denied 
any injuries to his lower back prior to the March 1992 
incident.  

While medical records from the California Prison System are 
not available and, thus, medical records documenting the 
March 1992 injury are not of record, the May 1993 report of 
orthopedic evaluation contains a review of medical records 
available to the examiner at that time.  A July 1992 MRI of 
the veteran's lumbar spine revealed mild congenital cervical 
stenosis at the L1-2 and L2-3 levels, with no evidence of 
disc bulging or nerve root impingement, and left paracentral 
disc protrusion at the L4-5 level with impingement of the L5 
nerve root.  

After examining the veteran, the May 1993 examiner diagnosed 
the veteran with chronic lumbar and lumbosacral strain/sprain 
injury.  

At a May 1997 VA examination, the veteran again reported that 
he initially injured his low back while lifting a garbage 
can.  The final diagnosis after evaluation was post-traumatic 
arthralgia of the upper and lower back.  

Other recent post-service medical records show the veteran 
has continued to complain of chronic low back pain.  Review 
of the record shows he has been variously diagnosed with 
chronic lumbar and lumbosacral strain/sprain injury, post-
traumatic arthralgia of upper and lower back, mild 
spondylosis, mild degenerative changes in the lumbosacral 
spine, degenerative disk disease of the lumbar spine, and 
chronic low back pain.  See May 1993 orthopedic evaluation; 
May 1997 VA examination report; private medical records from 
St. Vincent Hospital dated April 1996 and May 1997; and VA 
outpatient treatment records dated September 2004 to May 
2008.  

The veteran underwent VA examination in November 2004 in 
order to determine whether he has a current low back 
disability which is related to his military service.  A VA 
nurse practitioner examined the veteran and diagnosed him 
with low back pain, with minimal arthritic changes in the 
spine.  At that examination, while describing his medical 
history, the veteran reported both the in-service parachute 
incident and the March 1992 kitchen fall incident.  The 
November 2004 examiner stated that the veteran's low back 
pain is likely secondary to minimal arthritic changes, and is 
likely age-related.  In making this determination, the 
November 2004 examiner noted that, while the veteran 
complained of low back pain during service in October 1972 
and May 1973, X-rays of his back were normal and there were 
no intermittent complaints of low back pain for 30 years.  

In January 2007, VA obtained an additional medical opinion 
regarding the etiology of the veteran's current low back 
disability.  In reviewing the veteran's claims file, the VA 
physician noted the veteran's complaints of low back pain 
during service, and his complaints and treatment for low back 
pain after service.  Following review of the claims file, the 
assessment was degenerative disc disease of the lumbar spine.  
As to the etiology of the veteran's current back disability, 
the January 2007 VA physician opined that the veteran's 
arthritis and disk disease are "less likely as not" related 
to his military service.  

The January 2007 physician noted that the back strains 
documented in service were injuries that were not severe 
enough to result in the development of subsequent 
degenerative disk disease and the arthritis currently 
manifested.  The physician noted that, although the veteran 
attributes the onset of his back condition to the rough 
parachute landing in service, there was no documentation of 
progressive back symptoms in subsequent service treatment 
records, which one would expect in his second period of 
active service.  The physician also noted there is no 
documentation of a rough parachute landing in the STRs, and 
the X-ray of his back in 1972 was negative.  The physician 
further noted it is "less likely than not" that the lumbar 
strain the veteran experienced in service 30 years ago is 
causally related to his current back condition, especially in 
light of the significant post-service injury in 1992.  

In evaluating the ultimate merit of this claim, the Board 
finds the January 2007 VA opinion to be the most competent 
and probative evidence of record.  In this regard, the Board 
notes the January 2007 VA opinion is based on a thorough 
review of the veteran's claims file, including the November 
2004 VA examination report.  The January 2007 VA physician 
also provided a complete, well-reasoned rationale in support 
of his opinion.  In this regard, the January 2007 physician 
noted there is no documentation of a rough parachute landing 
in the service treatment records.  Indeed, there is no 
contemporaneous medical evidence showing complaints or 
treatment for a low back problem following a rough parachute 
landing, despite the veteran's report of such in service.  
Thus, the issue turns on the credibility of the veteran to 
report that he suffered a low back injury following a 
parachute landing in service.  

It is not a pleasant task for the Board to discount the 
credibility of the veteran's statements.  However, the Board 
finds the preponderance of the evidence is against a finding 
that the veteran suffered a chronic low back injury following 
a parachute jump during service.  As noted by the January 
2007 VA physician, X-rays of the veteran's back in 1972 were 
normal and there are no additional complaints of low back 
pain during his second period of active duty, including at 
the entrance examination in October 1974.  In addition, the 
veteran is not shown to have complained of a low back problem 
after service until approximately March 1992, which is more 
than 10 years after he was separated from service. 

Thus, even if we were to accept the account of a parachute-
jump injury in service (and we note he has said so under oath 
before the undersigned), the important question would be 
whether it was acute and transitory in nature and resolved in 
a relatively short time, or whether it resulted in a chronic 
disability.  The gap of many years in the record militates 
against a finding that the veteran's in-service complaints of 
low back pain represented a chronic disorder, and also rebuts 
any assertion of continuity of symptomatology since 
separation from service.  See 38 C.F.R. § 3.303(b); see also 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) (to the effect that service incurrence may 
be rebutted by the absence of medical treatment for the 
claimed condition for many years after service).  


The Board notes the veteran testified that, after the in-
service injury, he used alcohol to self-medicate for his back 
pain, which may explain why there are no complaints or 
treatment shown for many years after the veteran's first 
period of active duty.  However, the Board finds it is likely 
that, had the veteran suffered a chronic low back disability 
during service and continued to suffer from chronic low back 
pain, he would have sought medical treatment for such during 
the 10 years following his first period of active duty.  

The Board also finds probative that several medical records 
show that the veteran initially attributed his low back 
disability to the post-service back injury in March 1992, 
with no mention of an in-service back injury.  See May 1993 
orthopedic evaluation; May 1997 VA examination report; and 
May 2002 medical record from Montana State Prison.  Since the 
November 2004 VA examination, the veteran has consistently 
attributed his low back disability to the alleged in-service 
back injury and argued that the March 1992 injury aggravated 
his condition.  However, the Board finds the veteran's 
statements made shortly after the March 1992 injury more 
credible than later assertions, which were made many years 
later.  In this regard, the Board finds it highly probative 
that, when the veteran was being evaluated in May 1993, he 
specifically denied injuries to his lower back prior to the 
March 1992 incident.  See May 1993 orthopedic evaluation.  
Therefore, after weighing all of the evidence of record, the 
Board finds the veteran's credibility is lessened as to his 
report of suffering a low back injury following a rough 
parachute landing in service which led to a chronic back 
disability.  

The Board must note we are not questioning the veteran's 
participation in parachute jumps, or encountering a rough 
landing, in service.  Indeed, the veteran's Report of 
Separation from Active Duty, DD Form 214, reflects that he 
received a Parachute Badge for his first period of active 
duty.  In making the determination above, the Board is simply 
finding the preponderance of the evidence is against a 
finding that the veteran suffered a parachute jump injury 
which resulted in a chronic disorder.  

It is significant that a physician who evaluated the veteran 
in December 2006 noted that the veteran had sustained two 
major back injuries, including the 1972 parachute injury, 
which the physician considered most significant, and the 
March 1992 kitchen fall.  The physician noted that 
"apparently" X-rays after the fall showed a fracture of L4 
and L5, which he opined most likely resulted from the in-
service parachute accident, as opposed to the March 1992 
kitchen fall.  Although the physician who evaluated the 
veteran in December 2006 attributed the veteran's low back 
disability to his military service, the Board ascribes 
lessened probative value to his opinion because he did not 
provide a well-reasoned rationale in support of his opinion.  

In this context, the Board notes there is no indication that 
the physician reviewed the claims file, which may have 
provided access to relevant facts, including the lack of X-
ray evidence of a low back injury during service, the absence 
of complaints of low back pain for many years after the 
veteran's first period of active duty, and 1993 X-ray 
evidence of disc degeneration and herniation, as opposed to 
fracture.  The Board finds this information, in conjunction 
with the March 1993 post-service back injury, is necessary in 
order to provide a competent and persuasive medical opinion 
based on the veteran's complete medical history.  See Nieves-
Rodriguez v. Peake, No. 06-312 (U.S. Vet. App. Dec. 1, 2008).  
Therefore, the Board finds the December 2006 is afforded 
reduced probative value and is insufficient to support the 
grant of service connection in this case.  

In summary, there is no competent and probative medical 
evidence of record which attributes the veteran's current low 
back disability to his military service.  The Board does not 
doubt the veteran sincerely believes his current low back 
disability is related to service; however, the determination 
as to causation and nexus requires a sophisticated, medical 
opinion and there is no indication that the veteran has the 
requisite knowledge of medical principles to offer such an 
opinion.  See Espiritu, supra; Jandreau, supra; Buchanan, 
supra.  

Based upon the foregoing, the Board finds the preponderance 
of the evidence is against the grant of service connection 
for a low back disability.  As the most competent and 
probative evidence of record preponderates against the 
veteran's claim, the benefit-of-the-doubt doctrine is not for 
application.  See Gilbert, supra.  




ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include antisocial personality disorder and 
adjustment disorder with mildly depressed mood, is denied.  

Entitlement to service connection for a low back disability 
is denied.  



_____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


